Exhibit 10.6

For the CEO, COO and CFO            

COINSTAR, INC.

2011 INCENTIVE PLAN

RESTRICTED STOCK AWARD NOTICE

Coinstar, Inc. (the “Company”) hereby grants to you a Restricted Stock Award
(the “Award”) for shares of the Company’s Common Stock under the Company’s 2011
Incentive Plan (the “Plan”). The Award is subject to all the terms and
conditions set forth in this Restricted Stock Award Notice (the “Award Notice”)
and in the Restricted Stock Award Agreement and the Plan, which are incorporated
into the Award Notice in their entirety.

 

Participant:

  

 

  

Grant Date:

  

 

  

Vesting Commencement Date:

  

 

  

Number of Shares Subject to the Award (the “Shares”):

  

 

  

Fair Market Value Per Share on Grant Date:

  

$            

  

Vesting Schedule:

     

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.

 

COINSTAR, INC.

     PARTICIPANT

 

    

 

 

By:

 

 

 

     [Name]

Title:

 

 

    

Attachments:

1. Restricted Stock Award Agreement



--------------------------------------------------------------------------------

COINSTAR, INC.

2011 INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to your Restricted Stock Award Notice (the “Award Notice”) and this
Restricted Stock Award Agreement (this “Agreement”), Coinstar, Inc.
(the “Company”) has granted you a Restricted Stock Award (the “Award”) under its
2011 Incentive Plan (the “Plan”) for the number of shares of the Company’s
Common Stock indicated in your Award Notice. Capitalized terms not defined in
this Agreement but defined in the Plan have the same definitions as in the Plan.

The details of the Award are as follows:

 

1.

Vesting

The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Shares.” Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as “Unvested Shares.” The Unvested Shares will vest (and to the extent so vested
cease to be Unvested Shares remaining subject to forfeiture) in accordance with
the Vesting Schedule (the Unvested and Vested Shares are collectively referred
to herein as the “Shares”).

 

2.

Termination of Service; Change of Control

2.1 Unless the Committee determines otherwise prior to your Termination of
Service, all Unvested Shares will immediately be forfeited to the Company upon
your Termination of Service without payment of any consideration to you.

2.2 In the event of a Change of Control that is a Company Transaction in which
the Award is converted, assumed for or replaced by the Successor Company, the
Award shall automatically become fully vested and cease to be subject to
forfeiture in the event your employment or service relationship with the
Successor Company should terminate (a) in connection with the Company
Transaction or (b) subsequently within two (2) years following such Company
Transaction, unless such employment or service relationship is terminated by the
Successor Company for Cause or by you voluntarily without Good Reason (as
defined below).

“Good Reason” means the occurrence of any of the following events or conditions
and the failure of the Successor Company to cure such event or condition within
30 days after receipt of written notice from you:

(a) a change in your status, position or responsibilities (including reporting
responsibilities) that, in your reasonable judgment, represents a substantial
reduction in your



--------------------------------------------------------------------------------

status, position or responsibilities as in effect immediately prior thereto; the
assignment to you of any duties or responsibilities that, in your reasonable
judgment, are materially inconsistent with such status, title, position or
responsibilities; or any removal from or failure to reappoint or reelect you to
any of such positions, except in connection with the termination of your
employment or service relationship for Cause, as a result of your Disability or
death, or by you other than for Good Reason;

(b) a reduction in your annual base salary;

(c) the Successor Company’s requiring you (without your consent) to be based at
any place outside a 50-mile radius of your place of employment prior to the
Company Transaction, except for reasonably required travel on the Successor
Company’s business that is not materially greater than such travel requirements
prior to the Company Transaction;

(d) the Successor Company’s failure to (i) continue in effect any material
compensation or benefit plan (or the substantial equivalent thereof) in which
you were participating at the time of the Company Transaction, including, but
not limited to, the Plan, or (ii) provide you with compensation and benefits
substantially equivalent (in terms of benefit levels and/or reward
opportunities) to those provided for under each material employee benefit plan,
program and practice as in effect immediately prior to the Company Transaction;

(e) any material breach by the Successor Company of its obligations to you under
the Plan or any substantially equivalent plan of the Successor Company; or

(f) any purported termination of your employment or service relationship for
Cause by the Successor Company that is not in accordance with the definition of
Cause under the Plan.

 

3.

Consideration for Award

The Company acknowledges your payment of full consideration for the Award in the
form of services previously rendered and/or services to be rendered hereafter to
the Company (in either case, in an amount equal to no less than the aggregate
par value of the Shares).

 

4.

Securities Law Compliance

4.1 You represent and warrant that you (a) have been furnished with a copy of
the Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Shares, (b) have had the opportunity to ask questions
and receive answers concerning the information received about the Shares and the
Company, and (c) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Shares and the Company.

4.2 You hereby agree that you will in no event sell or distribute all or any
part of the Shares unless (a) there is an effective registration statement under
the Securities Act and

 

-2-



--------------------------------------------------------------------------------

applicable state securities laws covering any such transaction involving the
Shares or (b) the Company receives an opinion of your legal counsel (concurred
in by legal counsel for the Company) stating that such transaction is exempt
from registration or the Company otherwise satisfies itself that such
transaction is exempt from registration.

4.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act.

4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

5.

Transfer Restrictions

Any sale, transfer, assignment, pledge, encumbrance, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares will be strictly prohibited and void.

 

6.

Section 83(b) Election for Award

You understand that under Section 83(a) of the Code, the Fair Market Value of
the Unvested Shares on the date the forfeiture restrictions lapse will be taxed,
on the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable. For this purpose,
the term “forfeiture restrictions” means the right of the Company to receive
back any Unvested Shares upon your Termination of Service. You understand that
you may elect under Section 83(b) of the Code to be taxed at the time the
Unvested Shares are acquired, rather than when and as the Unvested Shares cease
to be subject to the forfeiture restrictions. Such election (an “83(b)
Election”) must be filed with the Internal Revenue Service within 30 days from
the Grant Date of the Award.

You understand that there are significant risks associated with the decision to
make and 83(b) Election. If you make and 83(b) Election and the Unvested Shares
are subsequently forfeited to the Company, you will not be entitled to a
deduction for any ordinary income previously recognized as a result of the 83(b)
Election. If you make an 83(b) Election and the value of the Unvested Shares
subsequently declines, the 83(b) Election may cause you to recognize more
ordinary income than you would have otherwise recognized. On the other hand, if
the value of the Unvested Shares increases and you have not made an 83(b)
Election, you may recognize more ordinary income than you would have if you had
made the election.

THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT, IF YOU DECIDE TO MAKE AN 83(b) ELECTION, IT IS
YOUR RESPONSIBILITY TO FILE SUCH AN

 

-3-



--------------------------------------------------------------------------------

ELECTION AND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD MAY
RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE
RESTRICTIONS LAPSE. You further understand that an additional copy of such
election form should be filed with your federal income tax return for the
calendar year in which the date of this Agreement falls. You acknowledge that
the foregoing is only a summary of the federal income tax laws that apply to the
receipt of the Unvested Shares under this Agreement and does not purport to be
complete. YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK
INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE, THE INCOME
TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE,
AND THE TAX CONSEQUENCES OF YOUR DEATH.

You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A. You further agree that, if you choose to make an
83(b) Election with the Internal Revenue Service, you will execute and deliver
to the Company with this Agreement a copy of the 83(b) Election attached hereto
as Exhibit B.

 

7.

Book Entry Registration of Shares

The Company may issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company’s transfer agent in the
book entry system.

 

8.

Stop-Transfer Notices

You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.

 

9.

Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Shares may be complicated. These tax consequences will
depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company. You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of receiving or disposing of the Shares. Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the receipt
or

 

-4-



--------------------------------------------------------------------------------

disposition of the Shares in light of your specific situation or you have had
the opportunity to consult with such a tax advisor but chose not to do so.

 

10.

Tax Withholding

As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon receipt of the Shares or as the forfeiture restrictions on any
Shares lapse. You may satisfy such withholding obligation by any of the
following means or a combination thereof: (a) tendering a cash payment to the
Company, (b) having the Company withhold an amount from any cash amount
otherwise due or become due from the Company to you, (c) having the Company
withhold a number of shares of the Company’s Common Stock that would otherwise
become vested under this Agreement (up to the employer’s minimum tax withholding
rate) or (d) surrendering to the Company already owned shares of the Company’s
Common Stock (up to the employer’s minimum required tax withholding rate).
Notwithstanding the previous sentence, you acknowledge and agree that the
Company and any Related Company have the right to deduct from payments of any
kind otherwise due to you any federal, state or local taxes of any kind required
by law to be withheld with respect the Award.

 

11.

General Provisions

11.1 Assignment. The Company may assign its forfeiture rights at any time,
whether or not such rights are then exercisable, to any person or entity
selected by the Company’s Board of Directors, including, without limitation, one
or more of the Company’s shareholders.

11.2 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

11.3 Cancellation of Shares. If the Company or its assignees exercises the
Company’s forfeiture rights in accordance with the provisions of this Agreement,
then, from and after such time, the person from whom such Shares are to be
forfeited will no longer have any rights as a recipient of such Shares, such
Shares will be deemed forfeited in accordance with the applicable provisions of
this Agreement, and the Company or its assignees will be deemed the owner and
recipient of such Shares, whether or not any certificates therefor have been
delivered as required by this Agreement.

11.4 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.

11.5 Agreement Is Entire Contract. This Agreement and the Award Notice
constitute the entire contract between the parties hereto with regard to the
subject matter

 

-5-



--------------------------------------------------------------------------------

hereof and supersede all prior oral and written agreements on the subject. This
Agreement and the Award Notice are made pursuant to the provisions of the Plan
and will in all respects be construed in conformity with the express terms and
provisions of the Plan.

11.6 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

11.7 No Employment or Service Contract. Nothing in this Agreement will affect in
any manner whatsoever the right or power of the Company, or a Related Company,
to terminate your employment or services on behalf of the Company, for any
reason, with or without Cause.

11.8 Shareholder of Record. You will be recorded as a shareholder of the Company
and will have, subject to the provisions of this Agreement and the Plan, all the
rights of a shareholder with respect to the Shares.

11.9 Counterparts. The Award Notice may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

11.10 Governing Law. To the extent not otherwise governed by the laws of the
United States, this Agreement will be construed and administered in accordance
with and governed by the laws of the State of Washington without giving effect
to principles of conflicts of law.

 

12.

Section 409A

The Award is intended to be exempt from the rules of Section 409A or to satisfy
those rules, and shall be construed accordingly.

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT AND STATEMENT OF DECISION REGARDING

SECTION 83(b) ELECTION

The undersigned, a recipient of              shares of Common Stock of Coinstar,
Inc., a Delaware corporation (the “Company”), pursuant to a restricted stock
award granted pursuant to the Company’s 2011 Incentive Plan (the “Plan”), hereby
states as follows:

1. The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
Restricted Stock Award Notice and Restricted Stock Award Agreement pursuant to
which the award was granted.

2. The undersigned either (check and complete as applicable):

 

  (a)

         has consulted, and has been fully advised by, the undersigned’s own tax
advisor,                                 , whose business address is
                                , regarding the federal, state and local tax
consequences of receiving shares under the Plan, and particularly regarding the
advisability of making an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), and pursuant to the corresponding
provisions, if any, of applicable state law, or

 

  (b)

         has knowingly chosen not to consult such a tax advisor.

3. The undersigned hereby states that the undersigned has decided (check as
applicable)

 

  (a)

         to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Notice, an executed form entitled “Election Under Section 83(b) of
the Internal Revenue Code of 1986,” or

 

  (b)

         not to make an election pursuant to Section 83(b) of the Code.

4. Neither the Company nor any affiliate or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.

 

Dated:

 

 

     

 

       

Recipient

 

        Print Name



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

 

1.

The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 

NAME OF TAXPAYER:

 

 

 

NAME OF SPOUSE:

 

 

 

ADDRESS:

 

 

   

 

 

IDENTIFICATION NO. OF TAXPAYER:

 

 

 

IDENTIFICATION NO. OF SPOUSE:

 

 

 

TAXABLE YEAR:

 

 

 

 

2.

The property with respect to which the election is made is described as follows:
             shares of the Common Stock of Coinstar, Inc., a Delaware
corporation (the “Company”).

 

3.

The date on which the property was transferred is:                     , 20    

 

4.

The property is subject to the following restrictions:

The property is subject to a right pursuant to which taxpayer forfeits the
rights in and to the shares if for any reason taxpayer’s service with the
Company is terminated. The Company’s right to receive back the shares lapses as
follows:                     .

 

5.

The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $            

 

6.

The amount (if any) paid for such property is: $            

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned is the person performing the services
in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

Dated:

 

 

    

 

       Recipient

Dated:

 

 

    

 

       Recipient’s Spouse



--------------------------------------------------------------------------------

DISTRIBUTION OF COPIES

 

1.

File original with the Internal Revenue Service Center where the taxpayer’s
income tax return will be filed. Filing must be made by no later than 30 days
after the date the property was transferred.

 

2.

Attach one copy to the taxpayer’s income tax return for the taxable year in
which the property was transferred.

 

3.

Mail one copy to the Company at the following address:

Coinstar, Inc.

1800 114th Avenue SE

Bellevue, WA 98004